El Juez Asociado Se. Wolf,
emitió la opinión del Tri-' bunal.
El día primero de Octubre de mil novecientos tres Ra-món Dimas Hernández entabló demanda en la Corte de Distrito de San Juan contra María del Carmen Ortiz Rivera, sobre divorcio, fundada dicha demanda en la causa de abandono en 'que ella persistió durante más de un año. Ambos eran y son vecinos de San Juan y contrajeron ma-trimonio el día quince de Febrero de 1902. El día 5 de Diciembre de 1902 nació un niño, hijo de este matrimonio. El demandante alega que en la noche del día dos de Junio de 1902 la demandada, que se encontraba en cinta, aban-donó el hogar conyugal y á pesar de los esfuerzos y súpli-cas del demandante, la demandada rehusó volver á vivir con él.
La'demandada en su contestación á la demanda negó alegaciones hechas por el demandante, y mediante recon-vención suplicó que se le concediera un divorcio de su ma-rido, alegando como causa tratamiento cruel é injurias graves. La Corte de Distrito de San Juan negó la solici-tud del esposo, accediendo á la de la esposa, dejando la custodia del niño bajo la patria potestad de la madre. Contra esta sentencia de dicha Corte el demandante inter-pone recurso de apelación.
En los considerandos 4 y 5 la Corte inferior dice lo si-guiente :
*420"4o. — Considerando: qué.para que exista el trato cruel é injurias graves que establece el Código como causa para declarar un divor-cio y la disolución civil de un matrimonio, expresada en el artículo 164, apartado 3o. del Código Civil, no es .necesario que uno de los cónyuges haya llegado al extremo de golpear ó agredir corporal-mente al otro, ó dirigirle frases groseras tales conjo las que usan habi-tualmente personas indecentes y de mala vicia, bastando solamente que la conducta observada por el uno con respecto -al otro baya sicló de violencia, odio o desprecio, al extremo de hacer insoportable la vida conyugal, con jíerjuicio de la salud corporal, mental ó moral del otro cónyuge cuyos sentimientos hayan sidé constantemente 'atropellados y para quien la vida se haya convertido en una prolongación ele su-frimientos.
5o. — Considerando: que en -el sentido últimamente expresado, la prueba practicada apreciada según la preponderancia de la misma, basta para demostrar que la parte demandante es culpable de trato cruel é injurias graves á su -esposa, en atención can juntamente á las palabras despreciativas de la relación conyugal, á la prohibición de visitar á ¡su madre en la época de sti embarazo, el hecho de quitarle la. cartera ejerciendo fuerza, en un sitio público, corroborado como está lo declarado por la parte demandada y un testigo, por la actitud del marido, dispuesto como estaba á denunciar la supuesta estafa co-metida por ella, de cuyo propósito tuvo que ser disuadido por otro tes-tigo, su egoísmo, su tacañería y avaricia manifestados en las cartas que obran en los autos y á que se refiere uno de los resultandos de esta, sentencia, y su descuido é indiferencia' durante el embarazo de su esposa y la época 'de la lactancia del niño, aim prescindiendo por no haber sido corroborada por ningún testigo, de la alegación de la parte 'demandada, hecha en el acto de absolver posiciones, sobre la violencia física de que ella fué objeto por parte de su marido.”
El Artículo 164 del Código Civil (texto inglés) prescribe como la cuarta causa de divorcio “cruel treatment or grave injury”, y por esta y otras razones la Cor: te no lo estima necesario en el presente caso aprobar los preceptos consignados en el cuarto considerando. Sin embargo, presumiendo que; aquel lenguaje es una exposi-ción correcta de la le,y vigente en Puerto Rico, somos no obstante, de opinión que los hechos no justificaban á la Corte inferior á que concediera el divorcio. No existe *421prueba, sino la declaración de la esposa, de que el apelan-te le dirigiese palabras insultantes. Sería una extensión muy grande del sentido de las frases “trato cruel ó inju-rias graves” hacerlas incluir palabras como “una mujo.]* cualquiera”; las'que son las únicas que ella declaró se le dirigieron.
Es cierto como que ha quedado demostrado por la prue-ba que en la noche del día 2 de Junio de 1902, ó antes, Di-mas prohibió á su esposa que visitara á su señora madre'. Sin embargo, esta fecha era seis meses anterior al naci-miento del niño y no existe prueba de que la apelada de-seaba visitar á su madre debido á que la primera se en-contraba en cinta. Sería de presumirse que el esposo es-taba enterado de tal motivo por parte de su esposa, y que la prohibió arbitraria y cruelmente de lo cual no hay otro indicio que el mero acto de prohibición. Exceptuando siempre las declaraciones de la apelada, la única prueba positiva de que Dimas prohibió á su esposa que saliera, es la declaración de la madre del primero, y ésta declara también que el motivo de dicha prohibición eran insultos recibidos por él de la madre de su esposa.
La crueldad de que se le acusa y que se alega tuvo lugar antes de la noche del 2 de Junio no es lo que la le}1- define como crueldad, y como -se ha visto las acusaciones refe-rentes á la misma se derivan principalmente de las decla-raciones 'de la apelante. En la noche del día 2 de Junio, según la declaración de uno de los testigos, se le vió á Di-mas arebatar alguna cosa dé las manos de su esposa en la Plazuela de San Francisco y se le oyó decir: “Ya puedes marcharte. ’ ’ El .hecho de que se haya cometido un acto de violencia física queda contradicho por la confesión de la parte apelada que dice que temiendo ser “nuevamente atropellada” (no dice si por actos, insultos ó'amenazas) entregó los diez dollars que su marido reclamaba. Esta Corte no ve como puede llamar el acto de arrebatarle la cartera, ó el dinero que se alega, la crueldad que define la *422ley. .Es demasiado vago, inexplícito, y no tiene relación con lo que pasó antes ó después.
Las cualidades manifestadas por el apelante en sus car-tas, serán como dice la Corte prueba de su egoísmo, taca-ñería y avaricia pero nada más.
Después del día 2 de Junio de 1902 bay algunas prue-bas de negligencia, de indiferencia, de avaricia y mez-quindad ; pero no bay prueba de crueldad, según el signi-ficado extensivo que la Corte inferior dá á esa palabra. Al contraio, basta hay pruebas que demuestran que hizo de vez en cuando esfuerzos para complacer á su esposa é hijos. Aceptando como ciertas todas las acusaciones de la demandada, no hay ningún caso de crueldad; sin embargo, gran parte de la prueba apreciada por la corte inferior consiste en declaraciones de la apelante. La confe-sión de ésta no merece consideración sino con respecto á lo que de ella se admita, y lo que ella dijo á otras personas en su propia defensa es de poca ó ninguna fuerza proba-tiva aparte de que en cuanto á.estos puntos su esposo con-tradice categóricamente lo que ella dice.
Iíay además otra razón por la cual merecen poco cré-dito las declaraciones de ésta, cima razón es que el día 5 de Junio de 1902, tres días después de la fecha que se ale-ga fué forzosamente arrojada de la casa de su esposo, ella y su citado esposo se/confabularon con el objeto de enga-ñar á la Corte presentando una petición ficticia para divorcio. Aquella vez la solicitud se hizo con motivo de tra-to cruel al tratar de obligarla que cambiase su religión, y no es una presunción forzada inferir que si hubieran exis-tido otras causas legítimas de divorcio, la primera de-manda se hubiera fundado en tales causas. Parece que la solicitud de ella para divorcio fundada en el trato cruel era una reflexión tardía inducida por el proceder anterior de su marido al entablar su demanda.
.No encontramos error alguno en el procedimiento de la Corte inferior al desestimar la solicitud del demandan-*423te. Es verdad que su esposa abandonó su casa en la nor die del día 2 de Junio de 1902, pero toda 1a. prueba se opo-ne á la teoría de que la abandonó sin su consentimiento. No bay por qué dudar de la declaración del testigo con respecto á lo que ocurrió en la Plazuela de San Érancis-.co. Tomada esta prueba en conexión con la omisión de hacer algún esfuerzo directo para comunicar con su espo-sa ; el haberse marchado á España sin comunicar con ella demuestra 'que él no tenía especial inconveniente en que ella viviera separada ele su lado. Resulta claro, de su pro-pia confesión, que primeramente se confabuló con su es-posa para obtener un divorcio por causas falsas, y enton-ces, por algún motivo no explicado, cambió de intención.
Sin embargo es una conclusión necesaria el que el de-mandante debe haber querido que ella viviera separada de él, y esto ha quedado corroborado por el testigo Don Américo de J. Geigel que había sido el abogado defensor del apelado, y que declaró que había tratado de reconci-liar las partes sin resultado, porque ni uno ni la otra que-rían vivir juntos. Aunque el apelante no le dijo á ella directamente que lo abandonase, la prueba tiende fuerte-mente á demostrar que él estaba en connivencia con ella en el abandono de su casa, ó que logró que se marchase. '
De una consideración de todos los autos, la Corte es de opinión que no se ha demostrado ninguna razón legal por la cual no debían continuar viviendo juntas las partes, (io-nio esposos, y que la sentencia de la Corte de Distrito, de-sestimando la solicitud del demandante, debe confirmarse y que la sentencia de la misma Corte, concediendo la soli-citud de la demandada, debe revocarse.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y MacLeary,